UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

IYESATA GASSAMA,
Petitioner,

v.
                                                                      No. 96-2004
U.S. IMMIGRATION &
NATURALIZATION SERVICE,
Respondent.

On Petition for Review of a Decision
of the Board of Immigration Appeals.
(A72-369-277)

Submitted: March 18, 1997

Decided: April 8, 1997

Before HALL, HAMILTON, and LUTTIG,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard S. Fishbein, JOHN O'LEARY & ASSOCIATES, Washing-
ton, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, David M. McConnell, Assistant Director, John J. Andre, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Iyesata Gassama petitions for review of a final order of the Board
of Immigration Appeals (Board) denying asylum and withholding of
deportation. Because substantial evidence supports the Board's deci-
sion, we affirm.

Gassama, a native and citizen of Sierra Leone, entered the United
States as a visitor on August 29, 1991. She overstayed her authorized
time, and has conceded her deportability. Following a hearing, the
Immigration Judge (IJ) denied Gassama's petitions for asylum and
withholding of deportability but granted voluntary departure. Her
appeal to the Board was dismissed, and Gassama timely petitioned
this court for review of the Board's order.

I

Gassama was born in Sierra Leone in 1960. She and her husband,
both from the Mandingo tribe, lived in the eastern province of
Kailuhun, where they were property owners and business people.
They were both contributing members of the ruling APC party. The
APC party was replaced by the NPRC. This government was opposed
by a rebel group supported by the National Patriotic Front of Liberia
(NPFL). In 1991, rebels from Liberia crossed the border into eastern
and southern Sierra Leone, killing many and uprooting thousands of
others. Gassama fled to Freetown with her mother and son, but her
husband stayed to try to salvage some of their property. He was killed
by the NPFL. Gassama believes that he was identified by neighbors
of the Mende tribe as a businessman and property owner. She asserts
that the Mende neighbors wanted to harm him because he refused to
join their secret society, and filed a lawsuit to restrain them from
enlisting him. Gassama fears that she, too, will suffer at the hands of
the Mendes.

                    2
Gassama asserts that she also fears retribution from the "boy sol-
diers," young members of the government militia, because they
believe that her husband was improperly given money from a govern-
ment minister in the former APC government. Gassama received a
call from the wife of this minister, telling her that the boy soldiers
stated Gassama would pay for her husband's wrongs.

The IJ held that Gassama had not established a trait or characteris-
tic for which she would be persecuted; that she showed no evidence
of conflict between the Mende and Mandingo tribes to support her
speculation about the Mendes; and that she had failed to prove fear
of persecution because of former ties to the APC government. The IJ
found that the possibility of an investigation into her husband's mis-
use of government funds would not amount to persecution.

The Board dismissed the appeal. The Board found that Gassama
had not established that the death of her husband was orchestrated by
the Mendes. She was not present, and did not clearly explain how she
gained her information. The testimony she did present suggests that
the Mendes did not discriminate against Mandingos, as they wanted
Gassama's husband to join their secret society. As to the claim of per-
secution by the government, the Board held that, while Gassama pres-
ented evidence that former government ministers were arrested and
questioned, there was no evidence that business associates or their
family members had been arrested. Further, criminal prosecution does
not in itself constitute persecution.

II

A refugee qualifies for asylum if he is unable or unwilling to return
to the country of his nationality because of "persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion . . . ." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1996). The well-founded fear
standard contains both a subjective and an objective component. INS
v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). The subjective
element requires a genuine fear on the part of the alien. Figeroa v.
INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective component
requires credible, specific, direct evidence supporting a reasonable

                    3
fear that the alien faces persecution. Id.; Huaman-Cornelio v. Board
of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992).

We must uphold the Board's decision if it is supported by substan-
tial evidence from the record as a whole. Huaman-Cornelio, 979 F.2d
at 999. A reviewing court can reverse the Board only if the evidence
"was so compelling that no reasonable factfinder could fail to find the
requisite fear of persecution." INS v. Elias-Zacarias, 502 U.S. 478,
483-84 (1992).

Deportation of any alien will be withheld if she can establish a
"clear probability of persecution upon her return." Cardoza-Fonseca,
480 U.S. at 431-32. This standard is more stringent than the asylum
standard of a well-founded fear of persecution. Huaman-Cornelio,
979 F.2d at 1000.

III

Gassama first argues that the Board failed to address some of her
claims. But we conclude that the only issue Gassama specifically
mentions as being disregarded by the Board, that a member of a social
group may be persecuted for financial reasons, is merely a convolu-
tion of claims fully addressed by the Board. Therefore, this argument
lacks merit.

Next, Gassama asserts that the Board unreasonably required cor-
roboration of her testimony, misinterpreting the holding in Matter of
Dass, 20 I. & N. 120 (BIA 1989). But Dass requires that the alien's
testimony be corroborated where such evidence is available. We agree
with the Board that based on her testimony, such corroboration should
have been available. Therefore, this claim also entitles Gassama to no
relief.

Finally, Gassama argues that the Board erred in dismissing argu-
ments before it because they were not presented to the IJ. Again, the
only issue specifically rejected by the Board on this ground was a
more attenuated version of an argument dismissed on its merits by the
Board. The claim is without merit.

                    4
Because Gassama has failed to meet the less stringent burden of
proof for asylum, we need not decide whether she is eligible for with-
holding of deportation under 8 U.S.C.A. § 1253(h) (West Supp.
1996). Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991). We
affirm the Board's ruling denying Gassama asylum and withholding
of deportation. We deny Gassama's motion to replace the reply brief.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    5